Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10, 21-31 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claims 1-2, 4-10 and 21, recite a system comprising: 
one or more processors; and
memory, the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control a gaming device, the operations comprising: 
determining a random outcome for a base game; 
based on the outcome, initiating a bonus feature, wherein the bonus feature includes two or more bonus feature gates in which a user is offered two or more selections that modify the bonus feature based on a combination of the selections; 
based on the combination of the selections, modifying a hit rate of a secondary feature such that return to player (“RTP”) is at least substantially constant across different possible combinations of selections in the two or more bonus feature gates, wherein the hit rate of the secondary feature indicates a probability of the secondary feature being triggered; 
modifying the bonus feature based on the combination of selections; and 
as part of performance of the modified bonus feature:
generating a random outcome from a random number generator; and 
determining, based on the random outcome and the modified rate, whether to trigger the secondary feature within the modified bonus feature.

Claims 22-31 recite similar limitations as above.

The underlined limitations recite an abstract idea of organizing human activity. The claims recite a management of a game (social activity). The game is managed by offering a user two or more selections to modify the bonus feature. Based on the selections, the hit rate of a secondary feature and the bonus feature is modified to maintain the RTP. A random outcome is determined and whether to trigger the secondary feature within the modified bonus feature is determined based on the random outcome and the modified hit rate. These limitations recite how a bonus feature and the second feature of the game is managed based on user selections and thus recite a management of game according to rules.

In addition, the claim limitations recite how game aspects such as the hit rate and probability are modified for a bonus feature that triggers a secondary feature in order to maintain the return to player when a user selects different bonus feature gates. The idea of modifying the probability of hit rate of a secondary feature (i.e. probability of obtaining a jackpot in a wagering game as described in Applicant’s speciation) is a fundamental economic principle or practice (such as mitigating risk). The feature gates as described in Applicant’s specification and claimed in dependent claims are paytable, number of reels, reel size, reel strips, multipliers. These changes will change the payout amount, and the chance the obtain the payout. The idea of changing the odds and/or hit rate to maintain the return to player is a fundamental economic practice. The risk of awarding too much or too little to the player on average is managed. The return to the player is within a range that is fair to the player as established by regulations and allow casino operators to maintain a profit. Therefore, the claims recite an abstract idea of a fundamental economic practice.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-10, 21-31 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-10, 21-31 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The system comprising one or more processor, memory and a random number generator are is used in a meaningful way. The system comprising one or more processor, memory and a random number generator used to perform the abstract idea of managing interactions. The one or more processor, memory and a random number generator link the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite one or more processor and memory to perform the claimed invention.
These limitations are directed to generic game components or a generic computer used perform the abstract idea.  "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of "meaningful limitations" include "the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology."  The use of the computer does not facilitate the process in a way that a person making calculations or computations could not.  A person can perform each of the claimed limitations.  For instance, a dealer or game operator can determine the random outcome (i.e. using dice, cards, bingo hopper, etc.), modify the bonus feature and hit rate based on the user selections (i.e. add/subtract more cards, modify paytable, etc.).
Claims 1, 22 and 27 incorporate the claim limitation of one or more processor, and a memory to perform the steps and a random number generator to generate a random outcome. These components are well known, routine and conventional in the art. As indicated by Walker (US 6,068,552) CPU, memory and random number generator for a gaming machine is well known in the art (col. 3:47-64). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2, 5-10, 21, 23-26, 28-31 are directed to changes to a bonus feature and changes to a jackpot winning result. These limitations recite an abstract idea of managing a game/social activity. The limitations are not integrated into practical application and the claims do not incorporate any element, or combination of elements, that is sufficient to ensure that the claims amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2, 4, 23, 28 recite modifying different reel sizes. However, there is no practical application. Other than determining a random outcome, initiating a bonus feature that offer selections, generating a random outcome, and determining whether to trigger a secondary feature from claim 1, there is no additional step. In addition, the selection of reels is generally recited. This is analogous to changing the rows of cards in a selection game which can be implemented without a system/computer. The claim is not integrated into a practical application. The claim does not incorporate any element, or combination of elements, that is sufficient to ensure that the claim amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 21-23, 26-28, 31 are rejected under 35 U.S.C. 102(a1) as anticipated by You (U2015/0045106) or, in the alternative, under 35 U.S.C. 103 as obvious over You (U2015/0045106) in view of Matthews (US 2011/0244935).

1. You discloses a system (Fig 1) comprising: 
one or more processors (101 Fig. 1); and a memory (103 in Fig. 1), the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control a gaming device, the operations comprising: 
determining a random outcome for a base game (paragraph 33); 
based on the outcome, initiating a bonus feature (i.e. 3 or more drum symbols activating free game feature; paragraphs 37-38), wherein the bonus feature includes two or more bonus feature gates (two or more feature gates, i.e. 3 different bonus feature games in Figs. 4 and 5) in which a user is offered two or more selections that modify the bonus feature based on a combination of the selections (each “bonus feature gate” has a combination of two selections that modifies the bonus feature. For example, when the player picks a gate, the player selects that modifies the number of free games and a selection that modifies the reel size.);
based on a combination of the selections, modifying a hit rate of a secondary feature (A secondary feature can be an award from the bonus game; paragraph 53); such that return to player (“RTP”) is at least substantially constant across different possible combination of selections in the two or more bonus feature gates (“RTP is for each option is identical” and “The symbols frequency and positioning is adjusted by utilizing different sets of reel strips to equalize the RTP for each free game option, as would be well understood by those skilled in the art”’; paragraph 39.);
modifying the bonus feature based on the combination of selections (Figs. 4-5, steps 203-207 in Fig. 9; paragraphs 52-55); and
as part of performance of the modified bonus feature:
generating a random outcome from a random number generator (Symbols and triggering event are determined randomly, paragraphs 33. Game is implemented by a gaming machine with a processor electronically, and therefore inherently has a random number generator to generate the symbols and triggering event randomly; paragraphs 22, 31, 33.); and 
determining, based on the random outcome, and the modified hit rate (Hit rate for winning outcome is modified because each the change in reel size changes the number of ways to win; paragraph 39, Figs. 4-5. For example, 243 ways to win, 1024 ways to win and 3125 ways to win; paragraphs 39, Figs. 4-5), whether to trigger the secondary feature within the modified bonus feature (trigger a bonus win within the modified bonus feature paragraph 33, 39, 52-55.).
You disclose the claimed invention but fails to explicitly state that the hit rate of the secondary feature indicates a probability of the secondary feature being triggered. You discloses that the hit rate or ways to win is adjusted based on the player selections; Figs. 4-5. You discloses that the symbol frequency and positioning is adjusted by utilizing different sets of reel strips to equalize the RTP for each free game option, as would be well understood by those skilled in the art. The change in symbol frequency changes the probability of the symbol occurring and therefore changes the probability of a winning condition. In addition, the change is symbol positions changes how the symbol combination can be formed, which changes the probability of a winning condition. Therefore, it is implied that the modified hit rate, indicates a probability of the secondary feature being triggered.
Alternatively, in an analogous art to wagering games, Matthews discloses a wagering game with a modifiable bonus feature (multiplier, paragraphs 130-131). Matthews discloses as the multiplier increases, the set of reel bands being used will change to the relevant one. Different bands may result in different odds of winning, so the game may be able to adapt in order to regulate the frequency and amounts of payouts. This enables the return to player (RTP) and hold to remain substantially the same regardless of multiplier level. Modified reel sets may make ability symbols and/or feature-launching symbols appear more or less frequently (paragraphs 132-133). Therefore, the hit-rate or the frequency of symbols to produce a winning combination results in differ odds of winning in order to enable the return to player substantially the same. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify You’s invention and have the hit rate indicate a probability of the secondary feature being triggered in order to provide the predictable result of maintaining the return to player substantially constant.

2. You discloses the system of claim 1, wherein one or more of the pay table, number of reels, size of the reels, or reel strips of the bonus feature are modified based on the combination of the selections (i.e. 3x5, 4x5, 5x5 reels, paragraph 39, Figs. 4-5). 

4. You discloses the system of claim 1, wherein one of the two or more bonus feature gates presents the user a choice of two or more different reel sizes (i.e. 3x5, 4x5, 5x5 reels, paragraph 39, Figs. 4-5).

21. You discloses the system of claim 1, wherein the modifying the hit rate of the secondary feature includes: selecting a weighted table from among multiple weighted tables for triggering the secondary feature; or adjusting one or more weights of a single weighted table for triggering the secondary feature (This is inherent since You discloses different number and size of reels with different ways to win; Figs. 4-5, paragraph 39. Therefore, each pay table for each feature game with different size reels would be considered a different weighted table or an adjusted weighted table.).

Claims 22-23, 26. See rejection for claims 1, 2 and 21.

Claim 27. See rejection for claim 1 and 21 above. 

	Claim 28. See rejection for claim 2 above.

	Claim 31. See rejection for claim 1 above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over You (U2015/0045106) and Matthews (US 2011/0244935) as applied to claim 1 above, and further in view of Beria (US 2016/0217659)

5. You discloses the claimed invention as discussed above but fails to teach two or more bonus feature gates presents the user a choice of a multiplier range. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems, Beria discloses a system (Figs. 1-2) that determines a random outcome for a base game (paragraphs 23, 36-37, 40, 48); and based on the outcome, initiating a bonus feature (paragraphs 48-51), wherein the bonus feature includes two or more bonus feature gates (two or more feature gates, i.e. 3 different bonus feature game options 124/gates in Figs. 6-9) in which a user is offered two or more selections that modify the bonus feature based on a combination of the selections (each “bonus feature gate” has a combination of two or more selections that modifies the bonus feature. For example, when the player picks a gate, the player makes a selection that modifies the number of super free games and a selection that modifies the multipliers for the super free games, number of free games, a multiplier for the free games, and min/max credits; Figs. 6-9.). Beria discloses that one of the two or more bonus feature gates presents the user a choice of multiplier range (i.e. multiplier range of 15x, 30x, 40x for super free games, range of 5x, 13x, 20x for super free games, range of 8x, 13x, 28x for super free games, or range of no multipliers with no super free games in Fig. 7). The ability to provide user the options for different bonus features appeals to the player interests and enhances excitement which entices longer play and increases profitability (paragraphs 5-6). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify You’s invention and incorporate an option provide different multipliers as a bonus feature in order to peal to the player’s interest.
  
6. You in view of Beria discloses the system of claim 5, wherein a multiplier applied during the bonus feature is randomly selected from a selected multiplier range (A multiplier within the “multiplier range” or multiplier of the predefined set 126 is randomly selected based on a probability, paragraphs 64-65.).

Claims 7-8, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over You (U2015/0045106) and Matthews (US 2011/0244935) as applied to claims 1, 22, 27 above, and further in view of Caputo (US 2013/0225268)

7, 24, 29. You in view of Mathews discloses the claimed invention as discussed above but fails to teach that a first of the two or more bonus feature gates presents the user a choice of multiple different ranges of a first bonus feature characteristic, and wherein a second of the two or more bonus feature gates presents the user a choice of multiple different ranges of a second bonus feature characteristic, the multiple different ranges of the second bonus feature characteristics being dependent on and varied by the user’s selection from the first of the two or more bonus feature gates. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games, Caputo discloses a gaming system that provides user a plurality of options of gaming options to select from. Caputo discloses a first of two or more bonus feature gates presents the user a choice of multiple different ranges of a first bonus feature characteristic, and wherein a second of the two or more bonus feature gates presents the user a choice of multiple different ranges of a second bonus feature characteristic, the multiple different ranges of the second bonus feature characteristics being dependent on and varied by the user's selection from the first of the tow or more bonus feature gates (The player is presented gates or selection for a type of volatility. As described in paragraph 103, a player selected medium volatility, and then is present a range of second bonus features characters being dependent on the first selection. The player can now choose the type of game such as medium volatility selection game bonus, or medium volatility wheel game bonus; Fig. 4e, paragraph 103.). Presenting of a range of choices with a first characteristic and presenting a different range of choices based on the previous selection with a second characteristic is well known. This helps users make a plurality of selections and/or narrow the user’s selections from a plurality of selections. It would have been oblivious to one of ordinary skilled in the art to modify You in view of Mathews’ invention and present the user a choice of multiple different ranges of a first bonus feature characteristic and present a second choice of multiple different ranges of a second bonus feature characteristic in order to provide the predictable result of helping user make a plurality of selection and narrow the user’s selection.

8. You in view of Mathews and Caputo discloses the system of claim 7, wherein each of the multiple different ranges of the second bonus feature characteristic are associated with a respective one of the first bonus feature characteristics from within the selection from the first of the bonus feature gates (See rejection for claim 7 above. As illustrated in Fig. 4e of Caputo, the player is provided multiple different ranges of bonus type games such as selection game or wheel game. Other games 450c-450f are also provided if unlocked.  These are associated with the first bonus feature characteristics which are all a type of medium volatility bonus games, paragraph 103. Thus, when modifying You’s bonus feature options to incorporate nested option, each of the multiple different ranges of the second bonus feature characteristic would be associated with a respective one of the first bonus feature characteristics from within the selection from the first of the bonus feature gates).

Claims 9-10, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over You (U2015/0045106) and Matthews (US 2011/0244935) as applied to claims 1, 22, 27 above, and further in view of Anderson (US 2010/021998).

9. You discloses the claimed invention as discussed above but fails to explicitly teach that the secondary feature is a jackpot feature, and wherein the operations further comprise: causing the jackpot feature to be triggered. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. You disclose that the feature game may provide jackpot (primary game can provide jackpot and the free game rules are common to the base game and certain symbol combination trigger a featured or bonus game which is generated by a random process as part of a jackpot system; paragraph 6; 7, 33, 53.). Therefore, it is implied that when incorporating a jackpot, the modified hit rate will also affect the hit rate of the jackpot. Furthermore, in an analogous art to wagering games, Anderson discloses a wagering system that can be modified with various configuration parameters (abstract). Anderson discloses that the configuration parameters that can be modified can be hit rates for progressive jackpot wager game (paragraphs 54). Operator configures the wagering game parameters to conform to regulation and changes to the progressive game (paragraphs 57). Based on the progressive awards, the hit rate is adjusted accordingly (paragraph 56). Progressive awards and jackpots are used to increase anticipation and excitement as such jackpots grow over time and entice players to engage in further game play (paragraph 4). It would have been obvious to one of ordinary skilled in the art to modify You’s invention and modify a hit rate of a jackpot feature as claimed in order to provide the predictable result of allowing user to win large prizes in the modified bonus game. This provide players excitement and entice players to engage in further game play.

10, 25, 30. You, Matthews and Anderson disclose the system of claim 9, wherein the hit rate is a rate of achieving a progressive jackpot-winning result (See rejection for claim 9 above. Anderson discloses that hit rate is for the progressive game; paragraphs 6-9, 56-57).

Response to Arguments
35 USC 101
Applicant's arguments with respect to the 35 USC 101 rejection has been fully considered but they are not persuasive.
Applicant argues that claim 1 is directed to a specific solution that improves the technical capabilities of a gaming device. Applicant argues that claim 1 is based on a combination of selections in two or more bonus feature gates, a system modifies the hit rate of a secondary feature. The hit rate of the secondary feature indicates a probability of the secondary feature being triggered. For example, and without limitation, the hit rate can be modified by selecting a weighted table from among multiple weighted tables for triggering the secondary feature, or the hit rate can be modified by adjusting one or more weights of a single weighted table for triggering the secondary feature.
However, the claimed invention of offering a user two or more selections to modify the bonus feature. Based on the selections, the hit rate of a secondary feature and the bonus feature is modified to maintain the RTP is a management of a game. Modifying the hit rate and a secondary bonus feature to maintain the RTP recite how a bonus feature and the second feature of the game is managed based on user selection option and thus recite a management of game according to rules. The claim does not claim selecting a weight table from amount a plurality for weight table or adjusting one or more weight of a single weight table. This limitation is claimed in claims 21, 26 and 27.  Nevertheless, the step of selecting a weighted table from a plurality of weighted table or modifying a weighted table is also a step for managing a game. A different weight table or changing a weighted table will indicate certain outcomes would provide a payout or a different payout. A chance in a payout scheme is a management of a game and not a technical solution. 
In addition, the claim limitations recite how game aspects such as the hit rate and probability are modified for a bonus feature that triggers a secondary feature in order to maintain the return to player when a user selects different bonus feature gates. The idea of modifying the probability of hit rate of a secondary feature (i.e. probability of obtaining a jackpot in a wagering game as described in Applicant’s speciation) is a fundamental economic principle or practice (such as mitigating risk). The feature gates as described in Applicant’s specification and claimed in dependent claims are paytable, number of reels, reel size, reel strips, multipliers. These changes will change the payout amount, and the chance the obtain the payout. The idea of changing the odds and/or hit rate to maintain the return to player is a fundamental economic practice. The risk of awarding too much or too little to the player on average is managed. The return to the player is within a range that is fair to the player as established by regulations and allow casino operators to maintain a profit. Therefore, the claims recite an abstract idea of a fundamental economic practice. The step of selecting a weighted table from a plurality of weighted table or modifying a weighted table recited in claims 21, 26 and 27 is also a fundamental economic practice. As indicated in the prior art game operators change various parameters of a game in order to be within regulation and provide fairness to the player yet allowing profit to the casino operator. Thus, a change or using different paytable is also a fundamental economic practice. The use of different paytable or modifying a table that can be used to determine a payout for a wagering game is not an improvement or a technical solution, but a fundamental economic practice.

Prior Art
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection have been made to address the amended limitations and new claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715